— Order, Supreme Court, New York County (Kenneth L. Shorter, J.), entered May 7, 1987, dismissing the action on the ground of forum non conveniens (CPLR 327), modified, on the law and the facts, to the extent of substituting the word "Zurich” for the words "Switzerland” and "Swiss” as they appear in the four decretal paragraphs of the order, and otherwise affirmed without costs. Both parties agree to the said modification should the order dismissing the action be affirmed. Concur— Murphy, P. J., Kupferman, Carro, Ellerin and Smith, JJ.